DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/22 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite limitations wherein the light emitted from a first light source improves durability of the plant. Examiner notes that applicant is silent as to what types of light sources provide such an effect, and by which mechanisms a plant becomes more ‘durable’. For purposes of examination of the claim language itself, examiner broadly reads such limitations to basically include any light source which may improve a plant’s health. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu [US 2020/0053854]. 
As to claim 1, Xu discloses a light module for plant cultivation [see figure 1], comprising: a substrate [110]; at least one first light source disposed on the substrate and emitting a first type of light towards a plant [112a]; at least one second light source disposed on the substrate and emitting a second type of light towards the plant [112b]; and at least one third light source disposed on the substrate and emitting a third type of light towards the plant [114a, see also, figure 10], wherein the first to third types of light have peak wavelengths in different wavelength bands [see figure 10, paragraph 51]. Xu fails to explicitly disclose wherein this embodiment also includes wherein the first type of light and the second type of light are UV light or blue light in a short wavelength band, and the third type of light is visible light.
However, Xu clearly contemplates the use of such colored LEDs [see paragraph 29, 51]. 
It would have been obvious to one having ordinary skill in the art to implement the LEDs with wavelengths as claimed with the embodiment shown in figure 1, in order to provide a type of lighting desired by a user for plant growth [see paragraph 51, paragraphs 61-63].
As to claim 2, Xu teaches wherein the first type of light is light in a longer wavelength band than the second type of light [see paragraphs 29, 51].
As to claim 8, Xu teaches wherein the third type of light emitted from the third light source is delivered to the plant to promote photosynthesis of the plant [see paragraphs 29, 51].
As to claim 9, Xu discloses a lighting device for plant cultivation [see figure 1], comprising: a light module comprising a substrate [110] and a light source unit [112 and 114, figure 1], the light source unit comprising at least one first light source, at least one second light source, and at least one third light source mounted on the substrate and emitting light towards a plant [see figure 1, see also figure 10]. Xu does not explicitly disclose wherein the first light source emits a first type of light corresponding to UV light or blue light in a short wavelength band, the second light source emits a second type of light corresponding to UV light having a peak wavelength in a shorter wavelength band than the first type of light, and the third light source emits a third type of light corresponding to visible light.
However, Xu clearly contemplates the use of such colored LEDs [see paragraph 29, 51]. 
It would have been obvious to one having ordinary skill in the art to implement the LEDs with wavelengths as claimed with the embodiment shown in figure 1, in order to provide a type of lighting desired by a user for plant growth [see paragraph 51, paragraphs 61-63].
As to claim 15, Xu teaches wherein the third type of light emitted from the third light source is delivered to the plant to promote photosynthesis of the plant [see paragraphs 29, 51].
As to claim 16, Xu teaches an input unit through which a signal for controlling the light source unit is input; and a controller controlling operation of the light source unit in response to the signal input through the input unit [see paragraph 55, see also 1040, figure 10].
As to claim 17, Xu teaches the use of a storage unit storing data with respect to operation of the light source unit in response to the signal input through the input unit, wherein the controller controls operation of the light source unit by obtaining the data with respect to operation of the light source unit from the storage unit in response to the signal input through the input unit [see 1040, memory, figure 10].
As to claim 18, Xu discloses the lighting device for plant cultivation according to claim 17, wherein the light source unit comprises: a first light source unit comprising multiple first light sources [see left side, figure 10]; a second light source unit comprising multiple second light sources [see center, figure 10]; and a third light source unit comprising multiple third light sources [see right side, figure 10]. Regarding the inclusion of multiple light sources, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include multiple light sources, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would have been motivated to include more light sources, in order to provide for brighter illumination [see Xu, paragraphs 61-63].
As to claim 19, Xu discloses the lighting device for plant cultivation according to claim 18, wherein the controller controls the intensity of light emitted from each of the first light source unit, the second light source unit and the third light source unit by controlling the number of first light sources, second light sources, and third light sources in operation [see figure 10, paragraphs 61-63, note it would have flown to one having ordinary skill in the art to provide less illumination by either powering a lower number of LEDs, as claimed, or by powering each LED at a lower level].

Claims 3-7,10-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu [US 2020/0053854] in view of Lys [US 2005/0063194] 
As to claim 3, Xu fails to explicitly disclose wherein the third type of light is visible light corresponding to a mixture of red light, blue light and white light. Lys teaches configuring light sources to include multiple LED dies was well known [see paragraph 25]. It would have been obvious to one having ordinary skill in the art to implement multiple LED dies for a third light source, and further, in view of paragraphs 29 and 51 in Xu, to use red, blue and white LEDs in such a multiple die light source, depending on the type of illumination desired [see Xu, paragraph 61-63].
As to claim 4, Xu discloses the light module for plant cultivation according to claim 1, wherein the third type of light is visible light having the same spectrum as sunlight. Lys teaches configuring a light source to provide light which has the same spectrum as sunlight was well known [see Lys, paragraph 290]. It would have been obvious to one having ordinary skill to implement the lighting configurations as taught by Lys with the unit taught by Xu, depending on the type of illumination desired by a user [see Xu, paragraph 61-63].
As to claim 5, Xu fail to explicitly disclose wherein the second light source emits the second type of light towards the plant after the first light source emits the first type of light towards the plant. Lys teaches the use of pulsed light sources, which may be readily configured as claimed [see Lys, paragraph 119, note that in an alternating pulse, each will follow the other]. It would have been obvious to one having ordinary skill in the art to implement the powering configurations of Lys, in order to provide illumination as desired by a user [see paragraph 119 of Lys, paragraphs 61-63 of Xu].
As to claim 6, Xu teaches wherein the first type of light emitted from the first light source improves durability of the plant with respect to the second type of light [see paragraphs 29, 51].
As to claim 7, Xu teaches wherein the first type of light emitted from the first light source and the second type of light emitted from the second light source increase the content of phytochemicals in the plant [see paragraphs 29, 51].
As to claim 10, Xu discloses the lighting device for plant cultivation according to claim 9, wherein the third type of light is visible light corresponding to a mixture of red light, blue light and white light. It would have been obvious to one having ordinary skill in the art to implement multiple LED dies for a third light source, and further, in view of paragraphs 29 and 51 in Xu, to use red, blue and white LEDs in such a multiple die light source, depending on the type of illumination desired [see Xu, paragraph 61-63].
As to claim 11, Xu discloses the lighting device for plant cultivation according to claim 9, wherein the third type of light is visible light having the same spectrum as sunlight. Lys teaches configuring a light source to provide light which has the same spectrum as sunlight was well known [see Lys, paragraph 290]. It would have been obvious to one having ordinary skill to implement the lighting configurations as taught by Lys with the unit taught by Xu, depending on the type of illumination desired by a user [see Xu, paragraph 61-63].
As to claim 12, Xu discloses the lighting device for plant cultivation according to claim 9, wherein the second light source emits the second type of light towards the plant after the first light source emits the first type of light towards the plant. Lys teaches the use of pulsed light sources, which may be readily configured as claimed [see Lys, paragraph 119, note that in an alternating pulse, each will follow the other]. It would have been obvious to one having ordinary skill in the art to implement the powering configurations of Lys, in order to provide illumination as desired by a user [see paragraph 119 of Lys, paragraphs 61-63 of Xu].
As to claim 13, Xu discloses wherein the first type of light emitted from the first light source improves durability of the plant with respect to the second type of light [see paragraphs 29, 51].
As to claim 14, Xu teaches wherein the first type of light emitted from the first light source and the second type of light emitted from the second light source increase the content of phytochemicals in the plant [see paragraphs 29, 51].
As to claim 20, Xu fails to explicitly disclose wherein the light source unit comprises a first light source unit and a second light source unit, the first light source unit comprising a first-1 light source emitting the first type of light, a second-1 light source emitting the second type of light, and a third-1 light source emitting the third type of light, the second light source unit comprising a first-2 light source emitting the first type of light, a second-2 light source emitting the second type of light, and a third-2 light source emitting the third type of light, wherein the first-2 light source emits a higher intensity of the first type of light than the first-1 light source, the second-2 light source emits a higher intensity of the second type of light than the second-1 light source, and the third-2 light source emits a higher intensity of the third type of light than the third- 1 light source. Lys teaches using multiple LED dies for individual, color tunable light sources [see cover figure, see also paragraph 25]. It would have been obvious to one having ordinary skill in the art to implement multiple LED dies, in order to provide light as desired [see Xu, paragraphs 61-63]. It further would have been obvious to implement the specific light sources as claimed under ordinary experimentation with lighting units as taught in the Xu and Lys references. 
As to claim 21, Xu fails to explicitly disclose wherein the controller controls operation of at least one light emitting unit selected from among the first light source unit and the second light source unit based on information on the intensity of light included in the data corresponding to the signal input through the input unit. Lys teaches implementing a controller to change the intensity of multiple LED die lighting units was well known [see paragraphs 113-119]. It would have been obvious to one having ordinary skill in the art to implement the powering component of Lys with the lighting unit of Xu, in order to provide illumination as desired by a user [see Xu, paragraphs 61-63].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wik, McKenzie, Van de Ven, Anderson, Vail, and Krijn all teach alternative embodiments for a multiple light source plant light. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875